 
 
 
 
 
 
 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

   TOAI CONG NGUYEN,              ) Case No. SACV 18-1172-SVW (JPR)
                                    )
                   Plaintiff,     )
                                    ) ORDER DISMISSING ACTION FOR
              v.                  ) FAILURE TO PROSECUTE
                                    )
   NANCY A. BERRYHILL, Acting     )
     Commissioner of Social         )
   Security,                      )
                                    )
                   Defendant.     )
                                    )

       On July 3, 2018, Plaintiff, through counsel, filed a
 Complaint challenging the denial of Social Security disability
 benefits.   His case-initiating documents were not in compliance
 with Court rules, and the Court issued a deficiency notice.
 Indeed, almost all of Plaintiff’s filings have been met with
 deficiency notices.      Moreover, he mistakenly filed in this case a
 complaint for an entirely unrelated state-court case, which the
 Magistrate Judge ordered stricken on March 5, 2019.
       When by October 23, 2018, Plaintiff had not filed proof of
 service of the Complaint on Defendant, the Magistrate Judge
 ordered him to do so or show cause why this lawsuit should not be

                                       1
  dismissed for failure to prosecute.   On November 7, 2018,
  Plaintiff filed a proof of service, but Defendant never appeared
  in this case.   Consequently, on March 5, 2019, the Magistrate
  Judge again ordered Plaintiff to show cause why this lawsuit
  should not be dismissed for failure to prosecute.   She ordered
  Plaintiff to move the Clerk for default or show cause, and she
  also ordered that “[w]ithin 30 days of any entry of default,
  Plaintiff must move for default judgment or, again, this action
  will likely be dismissed for failure to prosecute.”
      On March 12, 2019, Plaintiff moved for default, but the
 Clerk denied the application because “[t]he proof of service does
 not reflect the same information as the docket, as to the actual
 person served.”   On March 19, 2019, the Magistrate Judge for the
 third time ordered Plaintiff to show cause concerning his failure
 to prosecute this action.   Plaintiff’s counsel filed a
 declaration and a new proof of service in response, and he again
 moved for entry of default.   The Clerk entered default on April
 8, 2019, but to date, despite the Court’s numerous warnings,
 Plaintiff has not moved for entry of default judgment.
      Courts may dismiss lawsuits that are not diligently
 prosecuted.   See Link v. Wabash R.R., 370 U.S. 626, 629-30
 (1962); Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
 curiam).   In determining whether to dismiss a plaintiff’s action
 for failure to prosecute, a court must consider “(1) the public’s
 interest in expeditious resolution of litigation; (2) the court’s
 need to manage its docket; (3) the risk of prejudice to the
 defendants; (4) the public policy favoring disposition of cases
 on their merits[;] and (5) the availability of less drastic

                                    2
  sanctions.”   Carey, 856 F.2d at 1440 (citation omitted).
  Unreasonable delay creates a rebuttable presumption of prejudice
  to the defendant that can be overcome only with an affirmative
  showing of just cause by the plaintiff.      See In re Eisen, 31 F.3d
  1447, 1452-53 (9th Cir. 1994).
       Here, the first, second, third, and fifth Carey factors
  militate in favor of dismissal.    The Court has repeatedly had to
  issue orders to show cause in this lawsuit to secure any progress
  in it whatsoever, each time warning Plaintiff — who is
 represented by counsel — that the lawsuit will be dismissed if he
 doesn’t comply.   Despite such an order expressly telling him that
 he had to move for entry of default judgment within 30 days after
 any default, he has not done so.       Moreover, as the Magistrate
 Judge noted in her March 5 order, Plaintiff does not appear to
 have effected proper service on Defendant nearly a year after
 filing this lawsuit.   The Court has given Plaintiff numerous
 chances to prosecute this lawsuit, as is his obligation, and he
 has repeatedly failed to do so; thus, no less drastic sanction is
 available, and the Court cannot manage its docket without
 spending unwarranted time and effort.      Although the fourth factor
 weighs against dismissal — as it does in every case — the other
 factors together outweigh the public’s interest in disposing of
 the case on its merits.   See Long v. Astrue, 416 F. App’x 633,
 634 (9th Cir. 2011) (upholding dismissal of Social Security
 action for failure to prosecute when plaintiff had not served
 summons and did not show cause for his failure to do so).



                                      3
       Plaintiff has failed to prosecute this action without
  demonstrating good cause, and it must therefore be DISMISSED.
  LET JUDGMENT BE ENTERED ACCORDINGLY.
 
  DATED:   May 21, 2019
                                 STEPHEN V. WILSON
                                U.S. DISTRICT JUDGE
 
 
 




















                                   4
